Appeal from a judgment of the Supreme Court, Erie County (Christopher J. Burns, J.), rendered March 18, 2015. The judgment convicted defendant, upon his pleas of guilty, of assault in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the guilty pleas are vacated, the superior court information is dismissed and the matter is remitted to Supreme Court, Erie County, for proceedings pursuant to CPL 470.45.
Same memorandum as in People v Melvin ([appeal No. 1] 148 AD3d 1753 [2017]).
Present — Smith, J.P., Carni, NeMoyer, Curran and Troutman, JJ.